Case 2:20-cv-00078-JRG Document 79-20 Filed 12/16/20 Page 1 of 10 PageID #: 2805
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                         Exhibit R
Case 2:20-cv-00078-JRG Document 79-20 Filed 12/16/20 Page 2 of 10 PageID #: 2806
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



  1

                        *** DRAFT *** PER EKMAN *** DRAFT ***

             1                   UNCERTIFIED ROUGH DRAFT

             2

             3             This realtime draft is unedited and

             4   uncertified and may contain untranslated

             5   stenographic symbols, an occasional reporter's note,

             6   a misspelled proper name and/or nonsensical word

             7   combinations.

             8             This is an unedited version of the

             9   deposition transcript and should not be used in

            10   place of a certified copy.   This document should not

            11   be duplicated or sold to other persons or

            12   businesses.   This document is not to be relied upon

            13   in whole or in part as the official transcript.

            14             This uncertified realtime rough draft

            15   version has not been reviewed or edited by the

            16   certified shorthand reporter for accuracy.    This

            17   unedited transcript is computer generated and random

            18   translations by the computer may be erroneous of

            19   different than that which will appear on the final

            20   certified transcript.

            21             Due to the need to correct entries prior

            22   to certification, the use of this realtime draft

            23   is only for the purpose of augmenting counsel's

            24   notes and cannot be used to cite in any court

            25   proceeding or be distributed to any other parties.
                    *** DRAFT *** PER EKMAN *** DRAFT ***
                          *** UNCERTIFIED DRAFT ***
Case 2:20-cv-00078-JRG Document 79-20 Filed 12/16/20 Page 3 of 10 PageID #: 2807
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


  10

                        *** DRAFT *** PER EKMAN *** DRAFT ***

             1        Q.    Do you do any any other kinds of work for

             2   anyone else?

             3        A.    No.

             4        Q.    Does HMD Global have a parent company?

             5        A.    Yes.

             6        Q.    Who who is the parent company?

             7        A.    HMD Global Oy.

             8        Q.    So just just to be clear then, you're are

             9   you referring to two it different companies then HMD

            10   Global and HMD Global Oy?

            11              MR. WARREN:    Object to the form.

            12              THE WITNESS:    HMD Global Oy is the parent

            13   company.

            14   BY MR. PALMER:

            15        Q.    Okay.   Does HMD Global have any subsidiary

            16   companies?

            17        A.    Yes.

            18        Q.    Who are they?

            19              MR. WARREN:    Object to the form.

            20              THE WITNESS:    One is HMD America.

            21   BY MR. PALMER:

            22        Q.    What other subsidiary companies are there?

            23        A.    I don't know all of them.

            24        Q.    Can you name some of the companies that

            25   you do know?

                    *** DRAFT *** PER EKMAN *** DRAFT ***
                          *** UNCERTIFIED DRAFT ***
Case 2:20-cv-00078-JRG Document 79-20 Filed 12/16/20 Page 4 of 10 PageID #: 2808
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



  20

                        *** DRAFT *** PER EKMAN *** DRAFT ***

             1   BY MR. PALMER:

             2        Q.   What role does HMD America play as part of

             3   HMD Global's business?

             4             MR. WARREN:    Object to the form.

             5             THE WITNESS:   What you mean with "role"?

             6   BY MR. PALMER:

             7        Q.   What does HMD America do in relation to

             8   HMD Global?

             9        A.   They handle our U.S. operations.

            10        Q.   Does HMD America do any research and

            11   development for HMD Global?

            12             MR. WARREN:    Object to the form.

            13             THE WITNESS:   Can you specify what you

            14   mean research and development.

            15   BY MR. PALMER:

            16        Q.   Does HMD America help develop any of HMD

            17   Global's products?

            18        A.   One of the responsibilities of HMD America

            19   to is to test devices that are sold in the U.S.

            20        Q.   What are HMD America's other

            21   responsibilities for HMD Global?

            22        A.   HMD America runs the U.S. operations.

            23        Q.   Does U.S. operations include marketing?

            24        A.   Yes.

            25        Q.   What brands of product does HMD Global
                    *** DRAFT *** PER EKMAN *** DRAFT ***
                          *** UNCERTIFIED DRAFT ***
Case 2:20-cv-00078-JRG Document 79-20 Filed 12/16/20 Page 5 of 10 PageID #: 2809
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



  40

                        *** DRAFT *** PER EKMAN *** DRAFT ***

             1   more detail about your declaration?

             2        A.    All right.

             3        Q.    On paragraph 3 on page 1 you said that you

             4   routinely travel to HMD Global's headquarters in

             5   Finland how often do you travel to Finland?

             6              MR. WARREN:    Object to the form.

             7              THE WITNESS:   In a normal non-COVID

             8   scenario, once every second month approximately.

             9   BY MR. PALMER:

            10        Q.    For what purpose do you travel to Finland?

            11        A.



            13        Q.    Are there any other reasons you travel to

            14   Finland?

            15        A.



            17




            24   BY MR. PALMER:

            25        Q.   How does HMD Global implement marketing in
                    *** DRAFT *** PER EKMAN *** DRAFT ***
                          *** UNCERTIFIED DRAFT ***
Case 2:20-cv-00078-JRG Document 79-20 Filed 12/16/20 Page 6 of 10 PageID #: 2810
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



  41

                        *** DRAFT *** PER EKMAN *** DRAFT ***

             1   the United States.

             2             MR. WARREN:    Object to the form.

             3             THE WITNESS:   Marketing in the U.S. is

             4   performed by marketing team of HMD America.

             5   BY MR. PALMER:

             6




            22   BY MR. PALMER:

            23        Q.   All right.    next I want to talk about

            24   paragraph 6.

            25             You said that HMD Global sells devices to
                    *** DRAFT *** PER EKMAN *** DRAFT ***
                          *** UNCERTIFIED DRAFT ***
Case 2:20-cv-00078-JRG Document 79-20 Filed 12/16/20 Page 7 of 10 PageID #: 2811
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



  46

                        *** DRAFT *** PER EKMAN *** DRAFT ***



             2   BY MR. PALMER:

             3




            18             MR. WARREN:    Object to the form.

            19             THE WITNESS:   HMD Global is not engaged in

            20   any sales within the U.S. all sales within the U.S.

            21   is managed by HMD America.




                    *** DRAFT *** PER EKMAN *** DRAFT ***
                          *** UNCERTIFIED DRAFT ***
Case 2:20-cv-00078-JRG Document 79-20 Filed 12/16/20 Page 8 of 10 PageID #: 2812
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



  47

                         *** DRAFT *** PER EKMAN *** DRAFT ***

             1          A.   We test our devices in U.S. and those

             2   tests are done by HMD America to be able to sell

             3   devices in the U.S.

             4          Q.   Did HMD Global approve those tests?

             5               MR. WARREN:     Object to the form.

             6




            10   BY MR. PALMER:

            11          Q.   All right.    one second.

            12               (Brief technical interruption in the

            13          proceedings.)

            14               One second I've got it.

            15               MR. WARREN:     Hey hunter I muted my phone

            16   and then it still didn't like that All right. Let's

            17   see.

            18               All right.    can you all hear me.

            19               MR. WARREN:     Yeah.

            20               THE WITNESS:    Yeah.

            21   BY MR. PALMER:

            22          Q.   Okay.   Cool?

            23               MR. WARREN:     You're not on video.

            24   BY MR. PALMER:

            25        Q.   I know I don't know what's going on with
                    *** DRAFT *** PER EKMAN *** DRAFT ***
                          *** UNCERTIFIED DRAFT ***
Case 2:20-cv-00078-JRG Document 79-20 Filed 12/16/20 Page 9 of 10 PageID #: 2813
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



  65

                         *** DRAFT *** PER EKMAN *** DRAFT ***

             1        Q.   Does Mr. Seiche also hold a position at

             2   HMD America?

             3             MR. WARREN:    Object to the form.

             4             THE WITNESS:   Sorry I did not catch the

             5   name.

             6   BY MR. PALMER:

             7        Q.   The CEO Mr. Seiche?

             8        A.   Mr. Seiche oh Mr. Seiche.

             9        Q.   Am I pronouncing that wrong I'm sorry?

            10        A.   Can you repeat the question?

            11        Q.   The CEO Florian Seiche does he hold any

            12   positions at HMD America?

            13        A.   S no.

            14        Q.   Does the CFO Mr. Roennemaa does he told

            15   any positions at HMD America?

            16        A.   No.

            17        Q.   Does the COO Mr. Lejeune hold any

            18   positions at HMD America?

            19        A.   No.

            20        Q.   What about the CMO Mr. Taylor does he hold

            21   any positions at HMD America?

            22        A.   No.

            23        Q.   Do HMD America employees have to comply

            24   with HMD Global policies?

            25             MR. WARREN: Object to the form.
                    *** DRAFT *** PER EKMAN *** DRAFT ***
                          *** UNCERTIFIED DRAFT ***
Case 2:20-cv-00078-JRG Document 79-20 Filed 12/16/20 Page 10 of 10 PageID #: 2814
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



  100

                         *** DRAFT *** PER EKMAN *** DRAFT ***

              1   BY MR. PALMER:

              2




                     *** DRAFT *** PER EKMAN *** DRAFT ***
                           *** UNCERTIFIED DRAFT ***
